PER CURIAM:
On April 19, 1986, at approximately 12:30 P.m., the claimant was operating his 1984 Honda motorcycle in a westerly direction on Kingwood Pike, at about seven miles from the intersection at Rivesville, West Virginia. The vehicle then ran through a pothole, damaging its wheels and tires in the amount of $360.00.
The claimant testified that he was travelling at approximately 40-45 miles per hour, and that on the day of this incident, it was clear. He estimated the pothole to be 31 112 inches wide, 51 inches long, and approximately 7 inches deep. The claimant rarely travels this route.
He did not notice this hole until he was in it.
While the respondent is not an insurer of the safety of motorists using the highways of the State, it does have the affirmative duty of using reasonable care for their safety. Although there was no direct evidence that the respondent had actual notice of this defect, the Court is of the opinion that it did have constructive notice. The size of the pothole is indicative of its presence for a substantial period of time prior to the date of this incident. See Stone v. Dept. of Highways, 12 Ct.Cl. 259 (1979). The Court hereby makes an award to the claimants in the amount of $360.00.
Award of $360.00.